Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 20-26 were canceled.  
Claims 1-19 and 27 are pending and under consideration. 


Specification
The disclosure is objected to because Figures 16-23 depict nucleic acid and/or amino acid sequences, which is not identified by sequence identification numbers, either in the figure or in the brief description of drawings at page 3. Figure 16 provides SEQ ID NO: 4 and 5 for 106-222 VH and Hu106 VH, respectively, but does not provide sequence identifiers for X61012.  Likewise, Figure 17 does not provide sequence identifiers for AJ388641; Figures 18 and 19 do not provide a sequence identifier for the recited amino acid sequence; Figure 20 does not provide sequence identifiers for Z14189; Figure 21 does not provide sequence identifiers for M29469; and Figure 22 and 23 do not provide sequence identifiers for the recited amino acid sequence.
Applicant must provide appropriate amendments to the specification inserting the required sequence identifiers.  
Appropriate action correcting this deficiency is required.  If any sequences are not in the current sequence listing, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.  
Sequences appearing in the specification and/or drawings must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d); sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
Appropriate correction is required.


Drawing
The drawing set forth as Figures 16-23 is objected to because Figures 16-23 depict nucleic acid and/or amino acid sequences, which is not identified by sequence identification numbers, either in the figure or in the brief description of drawings at page 3. Figure 16 provides SEQ ID NO: 4 and 5 for 106-222 VH and Hu106 VH, respectively, but does not provide sequence identifiers for X61012.  Likewise, Figure 17 does not provide sequence identifiers for AJ388641; Figures 18 and 19 do not provide a sequence identifier for the recited amino acid sequence; Figure 20 does not provide sequence identifiers for Z14189; Figure 21 does not provide sequence identifiers for M29469; and Figure 22 and 23 do not provide sequence identifiers for the recited amino acid sequence.
Applicant must provide appropriate amendments to the specification or drawings inserting the required sequence identifiers.  Sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
Appropriate action correcting this deficiency is required.  If any sequences are not in the current sequence listing, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.  
Sequences appearing in the specification and/or drawings must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d); sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
            A replacement drawing sheet, including the correction, is required, if the drawings are objected to.  See 37 CFR 1.121(d).  However, this ground of objection would be withdrawn, so that a replacement drawing would be not be required, if Applicant were to amend the brief description of the figures section so that the description indicates which SEQ ID NO: identifies the disclosed sequences, respectively, provided that the sequences presented in the figures are the same as the sequences given in the respective SEQ ID NO. 
Appropriate correction is required.


Claim Objections
Claim(s) 9 is/are objected to because of the following informalities: Claim 9 recites the limitation "anti-OX40 antibody or antigen binding portion thereof” in line 2. Wherein-clause is used to further limit claim limitation which was recited previously.  Claim 9 depends from claim 1 and claim 1 does not recites "anti-OX40 antibody or antigen binding portion thereof”.  Therefore, it is suggested that Applicant amend claim 9 to depend from claim 8 and then amend “wherein the agent directed to human OX40 or anti-OX40 antibody or antigen binding portion thereof” to “wherein the anti-OX40 antibody or the antigen binding portion thereof”.   Appropriate correction is required.

Claim(s) 14 is/are objected to because of the following informalities: wherein-clause should read “wherein the cancer is selected from the group consisting of colorectal cancer (CRC), gastric cancer, esophageal cancer, cervical cancer, bladder cancer, breast cancer, head and neck cancer, ovarian cancer, melanoma, renal cell carcinoma (RCC), EC squamous cell carcinoma, non-small cell lung carcinoma, mesothelioma, pancreatic cancer, and prostate cancer”. Appropriate correction is required.

Claim(s) 15 is/are objected to because of the following informalities: Claim 15 recites the limitation "anti-ICOS antibody or antigen binding portion thereof” in line 2. Wherein-clause is used to further limit claim limitation which was recited previously.  Claim 15 depends from claim 1 and claim 1 does not recites "anti-ICOS antibody or antigen binding portion thereof”.  Therefore, it is suggested that Applicant amend claim 15 to depend from claim 4 and then amend “wherein the agent directed to human ICOS or anti-ICOS antibody or antigen binding portion thereof” to “wherein the anti-ICOS antibody or the antigen binding portion thereof”.  Appropriate correction is required.

Claim(s) 16 is/are objected to because of the following informalities: Claim 16 recites the limitation "anti-PD1 antibody or antigen binding portion thereof or anti-PDL1 antibody or antigen binding portion thereof” in line 2-3. Wherein-clause is used to further limit claim limitation which was recited previously.  Claim 16 depends from claim 1 and claim 1 does not recites “anti-PD1 antibody or antigen binding portion thereof or anti-PDL1 antibody or antigen binding portion thereof”.  Therefore, it is suggested that Applicant recite “anti-PD1 antibody or antigen binding portion thereof or anti-PDL1 antibody or antigen binding portion thereof” before wherein-clause and then use wherein-clause to further limit the claim limitation. Appropriate correction is required.

Claim(s) 18 is/are objected to because of the following informalities: Claim 18 recites the limitation "anti-OX40 antibody or antigen binding portion thereof” in line 4-5.  Wherein-clause is used to further limit claim limitation which was recited previously.  Claim 18 depends from claim 1 and claim 1 does not recites "anti-OX40 antibody or antigen binding portion thereof”.  Therefore, it is suggested that Applicant recite "anti-OX40 antibody or antigen binding portion thereof” before wherein-clause and then use wherein-clause to further limit the claim limitation. Appropriate correction is required.

Claim(s) 27 is/are objected to because of the following informalities: “antigen portion thereof” in line 2 should read “antigen binding portion thereof”. Appropriate correction is required.

Claim(s) 27 is/are objected to because of the following informalities: “where in the anti-ICOS antibody or antigen binding portion thereof and the anti-OX40 antibody or antigen binding portion thereof are sequentially administered” should read “wherein the anti-ICOS antibody or the antigen binding portion thereof and the anti-OX40 antibody or the antigen binding portion thereof are sequentially administered”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5, 12-13, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 and 12 recite the limitation "the anti-ICOS antibody or antigen binding portion thereof” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 and 12 depends from claim 1 and claim 1 does not recites "an anti-ICOS antibody or antigen binding portion thereof”.
Claim 13 recites the limitation "the anti-OX40 antibody or antigen binding portion thereof” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 depends from claim 1 and claim 1 does not recites "an anti-OX40 antibody or antigen binding portion thereof”.
Claim 17 recites the limitation "the anti-OX40 antibody or antigen binding portion thereof” in line 2-3 and "anti-ICOS antibody or antigen binding portion thereof” in line 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 depends from claim 1 and claim 1 does not recites "an anti-OX40 antibody or antigen binding portion thereof” and "anti-ICOS antibody or antigen binding portion thereof”.
Claim 18 recites the limitation "the anti-ICOS antibody or antigen binding portion thereof” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 18 depends from claim 1 and claim 1 does not recites "an anti-ICOS antibody or antigen binding portion thereof”.
Claim 19 recites the limitation "the anti-ICOS antibody or antigen binding portion thereof” in line 2 and "the anti-OX40 antibody or antigen binding portion thereof” in line 3-4. Claim 19 also recites “said human” in line 4. There is insufficient antecedent basis for these limitations in the claim.  Claim 19 depends from claim 1 and claim 1 does not recites "an anti-ICOS antibody or antigen binding portion thereof” and "an anti-OX40 antibody or antigen binding portion thereof”.  While claim 1 recites “human ICOS” and “human OX40”, claim 1 does not recite “a human”.  It is suggested that Applicant amend “said human” to “said patient”. 



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are directed to a genus of method of treating cancer in a patient in need thereof, the method comprising administering to the patient an effective amount of an antibody that binds to human ICOS comprising 90% sequence identity to SEQ ID NO:46 and 90% sequence identity to SEQ ID NO:47, or an effective amount of an antibody that binds to human OX40 comprising 90% sequence identity to SEQ ID NO:5 and 90% sequence identity to SEQ ID NO:11.  The claims include antibodies that are claimed by a partial structure (90% sequence identify) that is defined by function (binding to ICOS or OX40 to induce a therapeutic effect).
State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al. highlighted that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the antibody that will be obtained with a partial disclosed antibody CDR sequence that will have specific binding properties.  
Anti-ICOS and anti-OX40 antibodies are well known in the art (e.g. US2008/0279851 (PTO-892); US2011/0243929 (PTO-892); US2013/0280275 (PTO-892); US2015/0307617 (PTO-892)).  However, all these prior art teachings show that the antibodies are comprised of 6 distinct CDR sequences and do not comprise core consensus sequences that are required for binding to ICOS or OX40.
Claim Analysis
The instant claims encompass an anti-ICOS antibody comprising 90% sequence identity to SEQ ID NO:46 and 90% sequence identity to SEQ ID NO:47, or an effective amount of an anti-OX40 antibody that bind human OX40 comprising 90% sequence identity to SEQ ID NO:5 and 90% sequence identity to SEQ ID NO:11, wherein the anti-ICOS antibody binds to ICOS and anti-OX40 antibody binds to OX40 to induce a therapeutic effect.  As discussed above, Anti-ICOS and anti-OX40 antibodies are well known in the art (e.g. US2008/0279851 (PTO-892); US2011/0243929 (PTO-892); US2013/0280275 (PTO-892); US2015/0307617 (PTO-892)).  Therefore, prior art provides adequate written description for instant claim 1.  However, prior art does not teach representative number of species falling within the genus of (i) anti-ICOS antibodies comprising VH domain comprising an amino acid sequence at least 90% identical to the amino acid sequence set forth in SEQ ID NO: 46; and a VL domain comprising an amino acid sequence at least 90% identical to the amino acid sequence as set forth in SEQ ID NO: 47; or (ii) anti-OX40 antibodies comprising VH domain comprising an amino acid sequence at least 90% identical to the amino acid sequence set forth in SEQ ID NO: 5; and a VL domain comprising an amino acid sequence at least 90% identical to the amino acid sequence as set forth in SEQ ID NO: 11 as claimed in instant claims 6 and 10.
Claims 6 and 10 recite “at least 90% identical to the amino acid sequence set forth in SEQ ID NO: X” and the sequence variation of 10% or less can occur in CDR sequences. In this case, all six CDR sequences required for specific binding to antigen are not defined. Although instant specification disclosed SEQ ID NO: 46 and 47 for VH and VL of anti-ICOS antibody, respectively, and SEQ ID NO: 5 and 11 for VH and VL of anti-OX40 antibody, respectively, these sequences do not represent all the possible VH and VL sequences comprising variation in CDR sequences (instant specification, pages 7 and 11).  Since instant specification and prior art do not disclose that antibodies comprising 10% sequence variation in CDR sequences of SEQ ID NO: 46, 47, 5 and 11 have same ability to bind ICOS and OX40, the instant specification and prior art do not provide adequate written description for claims 6 and 10. 
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 8, 14, 17-18 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0294765 (hereinafter US765; PTO-892) and US2017/0088613 (hereinafter US613; PTO-892).
Regarding claim 1, 4, 8, 14, and 27, US765 teaches ‘A method of treating a subject with cancer, wherein the cancer is selected from the group consisting of… Clear cell renal cell carcinoma (claim 90). US765 teaches administering additional antibody (claim 94 and 98).  Claim 103 of US765 teaches ‘The method of claim 98, wherein the additional antibody is selected from antagonistic antibodies targeting one or more of CTLA4, PD-1, PDL-1, LAG-3, TIM-3, BTLA, B7-H4, B7-H3, VISTA, or Agonistic antibodies targeting one or more of CD40, CD137, OX40, GITR, CD27, CD28 or ICOS, or a combination thereof’. 
However, US765 does not teach the sequential administration of anti-ICOS and anti-OX40 antibodies.
Regarding claims 2-3 and 17-18, US613 teaches ‘Such combination therapies noted above encompass combined administration, whereby the anti-TIGIT antibody and the one or more agents (e.g., OX40 binding agonist) are included in the same or separate formulations, and separate administration, whereby administration of the anti-TIGIT antibody of the invention can occur prior to, simultaneously, and/or following, administration of the one or more agents (e.g., OX40 binding agonist).   In one embodiment, administration of the anti-TIGIT antibody and administration of one or more of the agents occur within about one month, or within about one, two or three weeks, or within about one, two, three, four, five, or six days, of each other.’ [0384]. 
Since US765 teaches “a combination of” any two of listed antibodies, the combination therapy comprising anti-ICOS and anti-OX40 would be obvious to one of ordinary skill in the art.  One of ordinary skill in the art would be motivated to try and test combination therapy comprising anti-ICOS and anti-OX40 suggested by prior art to find effective anti-cancer therapy. 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US765 and US613 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would administer anti-OX40 antibody prior to / after administration of anti-ICOS antibody because prior art teaches anti-OX40 antibody is administered prior to / after administration of the other antibody in the combination therapy comprising anti-OX40 antibody as taught by US613. There would be finite number of possible order of administration of two antibodies in the combination therapy (i.e. anti-ICOS antibody before anti-OX40 antibody; anti-ICOS antibody after anti-OX40 antibody; and anti-ICOS antibody simultaneously with anti-OX40 antibody). Therefore, it would be obvious to one of ordinary skill in the art to try the finite number of identified predictable solutions through routine experimentation.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art.  
One of ordinary skill in the art would be motivated to administer anti-OX40 or anti-ICOS antibody at a time point selected from 1 week, 2 weeks, and 3 weeks after the start of the administration of the other antibody because it was well known in the art that antibody is administered within one week, two weeks or three weeks of the other in the combination therapy comprising anti-OX40 antibody as taught by US613.  It would be obvious to one of ordinary skill in the art to try possible time points suggested by prior art through routine experimentation to apply to the combination therapy of anti-ICOS antibody and anti-OX40 antibody.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claim(s) 1-8, 14, 17-18 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0215059 (hereinafter US059; corresponding to US application 15/006560; PTO-892) and US2017/0088613 (hereinafter US613; PTO-892).
US059 was published on 28 July 2016 which is before EFD of instant application (09 June 2017), and therefore is available as 102(a)(1) art.
Regarding claims 1, 4-8, 14 and 27, US059 teaches ‘An ICOS binding protein or antigen binding portion thereof comprising a VH domain comprising an amino acid sequence at least 90% identical to the amino acid sequence set forth in SEQ ID NO:7; and a VL domain comprising an amino acid sequence at least 90% identical to the amino acid sequence as set forth in SEQ ID NO:8 wherein said ICOS binding protein or antigen binding portion thereof specifically binds to human ICOS’ (claim 1). SEQ ID NO: 7 and 8 of US059 are same amino acid sequence as SEQ ID NO: 46 and 47 of instant application (SCORE; result 18 of 46.rai; result 18 of 47.rai).  US059 teaches ‘The ICOS binding protein or antigen binding portion thereof of claim 1 comprising a VH domain comprising an amino acid sequence set forth in SEQ ID NO:7; and a VL domain comprising the amino acid sequence set forth in SEQ ID NO:8’ (claim 3).  US059 teaches ‘The ICOS binding protein or antigen binding portion thereof of claim 1 that is an agonist to human ICOS’ (claim 4).  US059 teaches ‘The ICOS binding protein or antigen binding portion thereof of claim 1 wherein said ICOS binding protein is a humanized monoclonal antibody’ (claim 7).  US059 teaches ‘A method of treating cancer in a human in need thereof which method comprises the step of administering a pharmaceutical composition of claim 8 to said human’ (claim 9).  US059 teaches ‘The method of claim 10 wherein said second immuno-modulatory agent is selected from: an anti-CTLA4 antibody, and anti-PD-1 antibody, an anti-PDLI antibody and an anti OX40 antibody’ (claim 11).  US059 teaches ‘The method of claim 11 wherein the disease is cancer’ (claim 12).  US059 teaches ‘The method of claim 12 wherein said cancer is selected from colorectal cancer (CRC), esophageal, cervical, bladder, breast, head and neck, ovarian, melanoma, renal cell carcinoma (RCC), EC squamous cell, non-small cell lung carcinoma, mesothelioma, and prostate cancer’ (claim 13).
However, US059 does not teach the sequential administration of anti-ICOS and anti-OX40 antibodies.  Further, US059 does not teach that antibodies are administered as an intravenous infusion.
Regarding claims 2-3 and 17-18, US613 teaches ‘Such combination therapies noted above encompass combined administration, whereby the anti-TIGIT antibody and the one or more agents (e.g., OX40 binding agonist) are included in the same or separate formulations, and separate administration, whereby administration of the anti-TIGIT antibody of the invention can occur prior to, simultaneously, and/or following, administration of the one or more agents (e.g., OX40 binding agonist).   In one embodiment, administration of the anti-TIGIT antibody and administration of one or more of the agents occur within about one month, or within about one, two or three weeks, or within about one, two, three, four, five, or six days, of each other.’ [0384]. 

Regarding claims 15-16, US613 teaches ‘In some embodiments, antibody is administered subcutaneously, intravenously’ [0037].  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US059 and US613 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would intravenously administer anti-OX40 antibody prior to / after administration of anti-ICOS antibody because prior art teaches anti-OX40 antibody is administered prior to / after administration of the other antibody in the combination therapy comprising anti-OX40 antibody as taught by US613. There would be finite number of possible order of administration of two antibodies in the combination therapy (i.e. anti-ICOS antibody before anti-OX40 antibody; anti-ICOS antibody after anti-OX40 antibody; and anti-ICOS antibody simultaneously with anti-OX40 antibody). Therefore, it would be obvious to one of ordinary skill in the art to try the finite number of identified predictable solutions through routine experimentation.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art.  
One of ordinary skill in the art would administer anti-OX40 or anti-ICOS antibody at a time point selected from 1 week, 2 weeks, and 3 weeks after the start of the administration of the other antibody because it was well known in the art that antibody is administered within one week, two weeks or three weeks of the other in the combination therapy comprising anti-OX40 antibody as taught by US613.  It would be obvious to one of ordinary skill in the art to try possible time points suggested by prior art through routine experimentation.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


 







Claim(s) 1-8, 12-14, 17-19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0215059 (hereinafter US059; PTO-892) and US2017/0088613 (hereinafter US613; PTO-892) as applied to claims 1-8, 14, 17-18 and 27 above, and further in view of US2008/0279851 (hereinafter US851; PTO-892) and US2016/0347849 (hereinafter US849; PTO-892). 
Regarding Claim(s) 1-8, 14, 17-18 and 27, teachings of US059 and US613 were discussed above.
However, US059 and US613 do not teach that anti-OX40 antibody or anti-ICOS antibody is administered once every week, once every two weeks, once every three weeks, or once every four weeks.
Regarding claim 12, US851 teaches ‘In certain embodiments, the dose comprises about 375 mg/m2 of anti-ICOS antibody administered weekly for about 1, 2, 3, 4, 5, 6, 7 or 8 consecutive weeks’ [0515].
Regarding claim 13 and 19, US849 teaches ‘Anti-OX40 antibodies described herein may be administered with another antibody at the dosage regimen of the other antibody. For example, the anti-OX40 antibody may be administered with an anti-PD-1 antibody, such as nivolumab (OPDIVO), every two weeks as an i.v. infusion over 60 minutes until disease progression or unacceptable toxicity occurs. Alternatively, the anti-OX40 antibody may be administered with pembrolizumab (KEYTRUDA) every 3 weeks as an i.v. infusion over 30 minutes until disease progression or unacceptable toxicity occurs’ [0606].
One of ordinary skill in the art would be motivated to administer anti-ICOS antibody once every week because US851 teaches weekly administration of anti-ICOS antibody.  One of ordinary skill in the art would be motivated to administer anti-OX40 antibody every 2 weeks or every 3 weeks as taught by US849 in the combination therapy comprising anti-OX40.  One of ordinary skill in the art would be motivated to administer anti-ICOS antibody and anti-OX40 antibody until disease progression or unacceptable toxicity occurs because US849 teaches administration of combination therapy comprising anti-OX40 antibody until disease progression or unacceptable toxicity occurs.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.




Claim(s) 1-11, 14, 17-18 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0215059 (hereinafter US059; PTO-892) and US2017/0088613 (hereinafter US613; PTO-892) as applied to claims 1-8, 14, 17-18 and 27 above, and further in view of US patent No. 10040864 (hereinafter US864; PTO-892).
Regarding Claim(s) 1-8, 14, 17-18 and 27, teachings of US059 and US613 were discussed above.
However, US059 and US613 do not teach that anti-OX40 antibody comprises VH domain comprising the amino acid sequence set forth in SEQ ID NO: 5 and VL domain comprising the amino acid sequence set forth in SEQ ID NO: 11.
Regarding claims 9-11, US864 teaches SEQ ID NO: 65 which is 100% identical to SEQ ID NO: 5 of instant application (SCORE; Result 1 of 5.rai). US864 teaches SEQ ID NO: 66 which is 100% identical to SEQ ID NO: 11 of instant application (SCORE; Result 1 of 11.rai).  Although US864 does not expressly teach that anti-OX40 antibody is agonistic, the antibody comprising same sequence will have same characteristics and therefore the antibody taught by US864 is agonistic antibody.


Result 1 of 5.rai

    PNG
    media_image1.png
    509
    522
    media_image1.png
    Greyscale


Result 1 of 11.rai

    PNG
    media_image2.png
    454
    535
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US059, US613 and US864 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would replace anti-OX40 antibody of combination therapy taught by US059 and US613 with anti-OX40 antibody comprising VH of SEQ ID NO: 5 and VL of SEQ ID NO: 11 taught by US864 to make an alternative combination therapy comprising alternative anti-OX40 antibody because anti-OX40 antibody comprising VH of SEQ ID NO: 5 and VL of SEQ ID NO: 11 was already known in the art as taught by US864.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9771424 (hereinafter US424; PTO-892) in view of US2017/0088613 (hereinafter US613; PTO-892), US2008/0279851 (hereinafter US851; PTO-892), US2016/0347849 (hereinafter US849; PTO-892) and US patent No. 10040864 (hereinafter US864; PTO-892). 
Regarding claims 1, 4-8 and 27, US424 claims ‘A method of treating a disease selected from cancer and infectious disease in a human in need thereof which method comprises the step of administering a pharmaceutical composition comprising an ICOS binding protein or antigen binding portion thereof and a pharmaceutically acceptable carrier to said human, wherein the ICOS binding protein or antigen binding portion thereof comprises a VH domain comprising the amino acid sequence set forth in SEQ ID NO:7; and a VL domain comprising the amino acid sequence as set forth in SEQ ID NO:8 wherein said ICOS binding protein or antigen binding portion thereof specifically binds to human ICOS’ (claim 1 and 12).  SEQ ID NO: 7 and 8 of US424 are same amino acid sequence as SEQ ID NO: 46 and 47 of instant application (SCORE; result 18 of 46.rai; result 18 of 47.rai).  US424 claims ‘The method of claim 1 further comprising administering at least one anti-neoplastic agent, at least one second immuno-modulatory agent, and/or at least one immunostimulatory adjuvant to said human’ (claim 2).  US424 claims ‘The method of claim 2 wherein said second immuno-modulatory agent is selected from: an anti-CTLA4 antibody, an anti-PD-1 antibody, an anti-PDL1antibody and an anti-OX40 antibody’ (claim 3).  US424 claims ‘The method of claim 3 wherein the disease is cancer’ (claim 4).
Regarding claim 14, US424 claims ‘The method of claim 4 wherein said cancer is selected from colorectal cancer (CRC), esophageal, cervical, bladder, breast, head and neck, ovarian, melanoma, renal cell carcinoma (RCC), EC squamous cell, non-small cell lung carcinoma, mesothelioma, and prostate cancer’ (claim 5).
However, US424 does not claim other claims as discussed below.
Regarding claims 2-3 and 17-18, US424 does not teach the sequential administration of anti-ICOS and anti-OX40 antibodies.  However, US613 teaches ‘Such combination therapies noted above encompass combined administration, whereby the anti-TIGIT antibody and the one or more agents (e.g., OX40 binding agonist) are included in the same or separate formulations, and separate administration, whereby administration of the anti-TIGIT antibody of the invention can occur prior to, simultaneously, and/or following, administration of the one or more agents (e.g., OX40 binding agonist).   In one embodiment, administration of the anti-TIGIT antibody and administration of one or more of the agents occur within about one month, or within about one, two or three weeks, or within about one, two, three, four, five, or six days, of each other.’ [0384]. 
One of ordinary skill in the art would be motivated to administer anti-OX40 antibody prior to / after administration of anti-ICOS antibody because prior art teaches anti-OX40 antibody is administered prior to / after administration of the other antibody in the combination therapy comprising anti-OX40 antibody as taught by US613. There would be finite number of possible order of administration of two antibodies in the combination therapy (i.e. anti-ICOS antibody before anti-OX40 antibody; anti-ICOS antibody after anti-OX40 antibody; and anti-ICOS antibody simultaneously with anti-OX40 antibody). Therefore, it would be obvious to one of ordinary skill in the art to try the finite number of identified predictable solutions through routine experimentation.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art.  
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Regarding claims 12-13, 15-16 and 19, US424 does not teach that anti-OX40 antibody or anti-ICOS antibody is administered once every week, once every two weeks, once every three weeks, or once every four weeks.  However, US851 teaches ‘In certain embodiments, the dose comprises about 375 mg/m2 of anti-ICOS antibody administered weekly for about 1, 2, 3, 4, 5, 6, 7 or 8 consecutive weeks’ [0515].  Furthermore, US849 teaches ‘Anti-OX40 antibodies described herein may be administered with another antibody at the dosage regimen of the other antibody. For example, the anti-OX40 antibody may be administered with an anti-PD-1 antibody, such as nivolumab (OPDIVO), every two weeks as an i.v. infusion over 60 minutes until disease progression or unacceptable toxicity occurs. Alternatively, the anti-OX40 antibody may be administered with pembrolizumab (KEYTRUDA) every 3 weeks as an i.v. infusion over 30 minutes until disease progression or unacceptable toxicity occurs’ [0606].
One of ordinary skill in the art would be motivated to administer anti-ICOS antibody once every week because US851 teaches weekly administration of anti-ICOS antibody.  One of ordinary skill in the art would be motivated to administer anti-OX40 antibody every 2 weeks or every 3 weeks as taught by US849 in the combination therapy comprising anti-OX40.  One of ordinary skill in the art would be motivated to administer anti-ICOS antibody and anti-OX40 antibody until disease progression or unacceptable toxicity occurs because US849 teaches administration of combination therapy comprising anti-OX40 antibody until disease progression or unacceptable toxicity occurs.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Regarding claims 9-11, US424 does not teach that anti-OX40 antibody comprises VH domain comprising the amino acid sequence set forth in SEQ ID NO: 5 and VL domain comprising the amino acid sequence set forth in SEQ ID NO: 11.  However, US864 teaches SEQ ID NO: 65 which is 100% identical to SEQ ID NO: 5 of instant application (SCORE; Result 1 of 5.rai). US864 teaches SEQ ID NO: 66 which is 100% identical to SEQ ID NO: 11 of instant application (SCORE; Result 1 of 11.rai). 
One of ordinary skill in the art would be motivated to replace anti-OX40 antibody of combination therapy taught by US424 with anti-OX40 antibody comprising VH of SEQ ID NO: 5 and VL of SEQ ID NO: 11 taught by US864 to make an alternative combination therapy comprising alternative anti-OX40 antibody because anti-OX40 antibody comprising VH of SEQ ID NO: 5 and VL of SEQ ID NO: 11 was already known in the art as taught by US864.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.




Claims 1-19 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of copending Application No. 17/412614 (hereinafter Application ‘614; US2022/0064299; PTO-892) in view of US2017/0088613 (hereinafter US613; PTO-892), US2008/0279851 (hereinafter US851; PTO-892), US2016/0347849 (hereinafter US849; PTO-892) and US patent No. 10040864 (hereinafter US864; PTO-892). 
Regarding claims 1, 4-8, 14 and 27, Application ‘614 claims ‘An ICOS binding protein or antigen binding portion thereof comprising a VH domain comprising an amino acid sequence at least 90% identical to the amino acid sequence set 5forth in SEQ ID NO:7 and a VL domain comprising an amino acid sequence at least 90% identical to the amino acid sequence as set forth in SEQ ID NO:8 wherein said ICOS binding protein specifically binds to human ICOS’ (claim 1). SEQ ID NO: 7 and 8 of Application ‘614 are same amino acid sequence as SEQ ID NO: 46 and 47 of instant application, respectively (SCORE; Result 1 of 46.rapn; Result 1 of 47.rapn).  Application ‘614 claims ‘The ICOS binding protein or antigen binding portion thereof of claim 1 comprising a VH domain comprising an amino acid sequence set forth in SEQ ID NO: 7 and a VL domain comprising the amino acid sequence set forth in SEQ ID NO: 8’ (claim 3).  Application ‘614 claims ‘The ICOS binding protein or antigen binding portion thereof of claim 1 that is an agonist to human ICOS’ (claim 4).  Application ‘614 claims ‘A pharmaceutical composition comprising the ICOS binding protein or antigen binding portion thereof of claim 1 and a pharmaceutically acceptable carrier’ (claim 8).  Application ‘614 claims ‘A method of treating a disease selected from cancer, infectious disease, or sepsis in a human in need thereof which method comprises the step of administering a pharmaceutical composition of claim 8 to said human’ (claim 9).  Application ‘614 claims ‘The method of claim 10 wherein said second immuno-modulatory agent is selected from: 5an anti-CTLA4 antibody, an anti-PD-I antibody, an anti-PDL1 antibody and an anti-OX40 antibody’ (claim 11).  Application ‘614 claims ‘The method of claim 11 wherein the disease is cancer’ (claim 12).  Application ‘614 claims ‘The method of claim 12 wherein said cancer is selected from colorectal cancer (CRC), esophageal, cervical, bladder, breast, head and neck, ovarian, melanoma, renal cell 10carcinoma (RCC), EC squamous cell, non-small cell lung carcinoma, mesothelioma, and prostate cancer’ (claim 13).
However, application ‘614 does not claim other claims as discussed below.
Regarding claims 2-3 and 17-18, application ‘614 does not teach the sequential administration of anti-ICOS and anti-OX40 antibodies.  However, US613 teaches ‘Such combination therapies noted above encompass combined administration, whereby the anti-TIGIT antibody and the one or more agents (e.g., OX40 binding agonist) are included in the same or separate formulations, and separate administration, whereby administration of the anti-TIGIT antibody of the invention can occur prior to, simultaneously, and/or following, administration of the one or more agents (e.g., OX40 binding agonist).   In one embodiment, administration of the anti-TIGIT antibody and administration of one or more of the agents occur within about one month, or within about one, two or three weeks, or within about one, two, three, four, five, or six days, of each other.’ [0384]. 
One of ordinary skill in the art would be motivated to administer anti-OX40 antibody prior to / after administration of anti-ICOS antibody because prior art teaches anti-OX40 antibody is administered prior to / after administration of the other antibody in the combination therapy comprising anti-OX40 antibody as taught by US613. There would be finite number of possible order of administration of two antibodies in the combination therapy (i.e. anti-ICOS antibody before anti-OX40 antibody; anti-ICOS antibody after anti-OX40 antibody; and anti-ICOS antibody simultaneously with anti-OX40 antibody). Therefore, it would be obvious to one of ordinary skill in the art to try the finite number of identified predictable solutions through routine experimentation.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art.  
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Regarding claims 12-13, 15-16 and 19, application ‘614 does not teach that anti-OX40 antibody or anti-ICOS antibody is administered once every week, once every two weeks, once every three weeks, or once every four weeks.  However, US851 teaches ‘In certain embodiments, the dose comprises about 375 mg/m2 of anti-ICOS antibody administered weekly for about 1, 2, 3, 4, 5, 6, 7 or 8 consecutive weeks’ [0515].  Furthermore, US849 teaches ‘Anti-OX40 antibodies described herein may be administered with another antibody at the dosage regimen of the other antibody. For example, the anti-OX40 antibody may be administered with an anti-PD-1 antibody, such as nivolumab (OPDIVO), every two weeks as an i.v. infusion over 60 minutes until disease progression or unacceptable toxicity occurs. Alternatively, the anti-OX40 antibody may be administered with pembrolizumab (KEYTRUDA) every 3 weeks as an i.v. infusion over 30 minutes until disease progression or unacceptable toxicity occurs’ [0606].
One of ordinary skill in the art would be motivated to administer anti-ICOS antibody once every week because US851 teaches weekly administration of anti-ICOS antibody.  One of ordinary skill in the art would be motivated to administer anti-OX40 antibody every 2 weeks or every 3 weeks as taught by US849 in the combination therapy comprising anti-OX40.  One of ordinary skill in the art would be motivated to administer anti-ICOS antibody and anti-OX40 antibody until disease progression or unacceptable toxicity occurs because US849 teaches administration of combination therapy comprising anti-OX40 antibody until disease progression or unacceptable toxicity occurs.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Regarding claims 9-11, application ‘614 does not teach that anti-OX40 antibody comprises VH domain comprising the amino acid sequence set forth in SEQ ID NO: 5 and VL domain comprising the amino acid sequence set forth in SEQ ID NO: 11.  However, US864 teaches SEQ ID NO: 65 which is 100% identical to SEQ ID NO: 5 of instant application (SCORE; Result 1 of 5.rai). US864 teaches SEQ ID NO: 66 which is 100% identical to SEQ ID NO: 11 of instant application (SCORE; Result 1 of 11.rai). 
One of ordinary skill in the art would be motivated to replace anti-OX40 antibody of combination therapy taught by US424 with anti-OX40 antibody comprising VH of SEQ ID NO: 5 and VL of SEQ ID NO: 11 taught by US864 to make an alternative combination therapy comprising alternative anti-OX40 antibody because anti-OX40 antibody comprising VH of SEQ ID NO: 5 and VL of SEQ ID NO: 11 was already known in the art as taught by US864.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643           

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643